387 F.2d 649
Eddie PADGETT, Petitioner,v.UNITED STATES of America, Respondent.
No. 11495.
United States Court of Appeals, Fourth Circuit.
July 5, 1967.

Before HAYNSWORTH, Chief Judge, and SOBELOFF, Circuit Judge.
SOBELOFF, Circuit Judge.


1
The petitioner, Eddie Padgett, a federal prisoner, seeks credit for 49 days of pre-trial custody in light of our decision in Dunn v. United States, 4 Cir., 376 F.2d 191 (1967).  The pertinent language in the slip opinion of this court, upon which the District Court relied, has been amended by deleting the presumption that a prisoner receiving less than a maximum sentence was granted credit for the period of pre-trial incarceration.  The effect of the deletion is to leave the matter open to be determined according to the facts in the particular case.  Inasmuch as this petitioner is entitled, in any event, to release on July 21, 1967, we deem it appropriate, with the consent of the District Court, to remand the case to that court for further consideration in light of the revised opinion in Dunn.